In the United States Court of Federal Claims
                                    No. 22-330C
                              (Filed: August 23, 2022)
                             NOT FOR PUBLICATION
***************************************
ARTHUR LOPEZ,                         *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                              OPINION AND ORDER
       Plaintiff Arthur Lopez — proceeding pro se — seeks monetary relief on claims
arising from loss of his house. See Compl. at 4 (ECF 1). The government has moved
to dismiss. See Def.’s Mot. to Dismiss (ECF 14); Pl.’s Resp. (ECF 17); Def.’s Reply
(ECF 20). The motion is GRANTED, and the case is DISMISSED.
       Plaintiff alleges that the loss of his house involved a taking of property without
the just compensation required by the Fifth Amendment. This Court has jurisdiction
over takings claims. But Plaintiff must plead facts that — if taken as true — would
plausibly “establish that [a] government action caused the injury.” St. Bernard Par.
Gov’t v. United States, 887 F.3d 1354, 1362 (Fed. Cir. 2018); Adams v. United States,
391 F.3d 1212, 1218 (Fed. Cir. 2004); see generally Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009). Plaintiff provides no such facts.
       At most, he pleads that a former federal official was on the board of a bank
that deprived him of his property. Assuming that is true — and making allowances
for Plaintiff’s pro se status, see Scott v. United States, 134 Fed. Cl. 755, 758 (2017) —
it does not support a reasonable inference that the government itself took any action.
Iqbal, 556 U.S. at 678. The United States, moreover, is “the only proper defendant for
any matter before this [C]ourt,” see Stephenson v. United States, 58 Fed. Cl. 186, 190
(2003) (citing United States v. Sherwood, 312 U.S. 584, 588 (1941)), so Plaintiff cannot
proceed in this case against either the bank or the former federal official.
      In his response to the motion to dismiss, Plaintiff refers to an alleged
conspiracy between the United States and the bank. Pl.’s Resp. at 5. Even forgiving
Plaintiff’s failure to present those theories in his Complaint, “the allegations are
conclusory and not entitled to be assumed true.” Iqbal, 556 U.S. at 681.
      Another problem with the Complaint is that “[a] takings claim must be
premised on otherwise lawful government action.” Scott, 134 Fed. Cl. at 764. Plaintiff
argues that his property was taken illegally. Pl.’s Resp. at 5–6. That precludes
Plaintiff from pursuing a takings theory as well.
                                  CONCLUSION
      For the foregoing reasons, Defendant’s Motion to Dismiss is GRANTED.
      The Clerk is directed to enter judgment accordingly.


      IT IS SO ORDERED.
                                               s/ Stephen S. Schwartz
                                               STEPHEN S. SCHWARTZ
                                               Judge




                                         -2-